Citation Nr: 1451779	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-09 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO.

In January 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  The hearing transcript is of record.

The Board previously remanded this matter in September 2012 for additional development of the record.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal, to include CAPRI records.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The issue of secondary service connection for hypertension must be remanded for purpose of obtaining a clarifying medical opinion necessary for adjudication of the claim.

The Veteran here claims that his hypertension developed as a result of his service-connected type II diabetes mellitus.  He reports having diabetes mellitus earlier than its formal VA diagnosis and his hypertension diagnosis in September 2008.  He relies on the timing of the onset of diabetes in relation to the onset of hypertension to show that the diabetes mellitus caused his hypertension.  

In support of his assertions, the Veteran submitted, among other things, copies of examination forms from his family optometrist for the period from June 2004 to August 2008.  A July 2006 document in this regard contains the notation of "DM" and includes the recommendation that the Veteran have A1C testing performed.  

The Veteran also has asserted having his blood sugar level checked in January 2005 with a friend's glucose meter and obtaining a reading of 449.  This information on its face raises a reasonable possibility that diabetes mellitus had its onset at least two and half years prior to when the Veteran is shown to have been diagnosed as having hypertension.

In accordance with the previous remand, a VA medical opinion was obtained in October 2012.  The VA examiner opined that the claimed hypertension was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The rationale was based on the concurrent presentation of the diabetes mellitus and hypertension manifestations and the fact that there was no objective evidence to support a diagnosis of either condition prior to September 2008 or to show renal dysfunction or the use of medication to treat the diabetes mellitus prior to the onset of the claimed hypertension.  

Additionally, the VA examiner pointed to evidence that the Veteran had had occasional elevations of blood pressure for years prior to his self-reported elevated glucose reading.  This appears to contradict other statements in the opinion indicating that multiple blood pressure readings were required on more than one occasion to obtain a clear picture of a person's "usual" blood pressure and that there was no evidence of persistently elevated blood pressure readings until 2008.  

Because the October 2012 medical opinion appears to be based upon a factual predicate that diabetes mellitus did not have its onset prior to the hypertension and to be inconsistent in its reasoning as to when the Veteran's hypertension was present, the Board is without medical expertise to ascertain whether it is at least as likely as not that any diabetes mellitus that was clinically present in 2005 or 2006 either caused or aggravated the hypertension diagnosed in 2008.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to notify the Veteran that he may submit medical evidence or treatment records in support of his claim of secondary service connection.

2.  The AOJ then should take appropriate steps to return the Veteran's claims file to the October 2012 VA examiner in order to obtain an additional medical opinion.  

If that examiner is not available, provide the claims file to another examiner of suitable background and experience in order to determine the likely etiology of the claimed hypertension, to include as secondary to the service-connected diabetes mellitus, type II.  

The medical reviewer is requested to review the entire claims file and specifically acknowledge the performance of such review.  The reviewer should address the Veteran's lay assertions and other evidence showing that the service-connected diabetes mellitus may have had its clinical onset prior to the initial diagnosis of hypertension in providing the opinion.  

If the examiner finds that a new examination is necessary, one should be performed and the results reported in detail. 

After reviewing the entire record, including the recently submitted records from the Veteran's optometrist and the transcript of the recent hearing, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent, or greater, probability) that the service-connected diabetes mellitus if deemed to have been present in 2005 or 2006 either caused the claimed hypertension diagnosed at subsequent time.    

If the opinion is based on a review of medical literature, the examiner should identify such sources.  

A fully supported rationale must be provided for any opinion, to include a full discussion of the pertinent supporting evidence.  If the examiner is unable to provide an opinion regarding this question without resorting to speculation, a supporting rationale for that conclusion must be stated.

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



